DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 40-61 were previously pending and subject to a non-final office action mailed 02/17/2022. Claims 40-42 and 60-61 were amended; claim 53 was cancelled, and no claim was added in a reply filed 05/16/2022. Therefore claims 40-52 and 54-61 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 13-14, filed, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 40-61 has been withdrawn. 
Applicant's arguments filed 05/16/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the rejection of the claims is legally and factually deficient because under step 2A, prong Two, “examiners [must] evaluate whether the claim as a whole integrates the exception into a practical application of that exception” not just whether the claimed hardware integrates the subject matter of the claims into a practical application. The Office’s focus on the hardware of the claims under prong two is legal error, as this improperly conflates the analysis under step 2A, prong two with Step 2B (remarks p. 11). Examiner respectfully disagrees. 
The claims were properly rejected as detailed in the MPEP. MPEP 2106.07(a)(I) states “A subject matter eligibility rejection should point to the specific claim limitation(s) that recites (i.e., sets forth or describes) the judicial exception. The rejection must explain why those claim limitations set forth or describe a judicial exception (e.g., a law of nature). Where the claim describes, but does not expressly set forth, the judicial exception, the rejection must also explain what subject matter those limitations describe, and why the described subject matter is a judicial exception. See MPEP § 2106.04 for more information about Step 2A of the eligibility analysis…When the examiner has determined the claim recites an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and explain why it falls within one of the groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) enumerated in MPEP § 2106.04(a)(2)”
Based on the guidance above, Examiner identified the limitations that recited/directed towards the abstract idea in page 3-4 as being ““receiving environmental data collected while the item is in transit, the environmental data including real- time location data; identifying contextual data that comprises at least one of a phase of the item in transit, a risk level of the item in transit, an on-track notice of the item in transit, a notification associated with the item in transit, or a comment associated with the item in transit; identifying a party associated with the item and a level of access rights associated with the party; identifying an accessible portion of the environmental data and contextual data based on the access rights of the party; and providing the accessible portion of the environmental and contextual data together as elements in an information feed to the party, the elements listed in chronological order beginning at a start time of the item in transit and ending an end time that is a number of minutes prior to the current time, the number of minutes based on the access rights of the party.” 
In page 4, Examiner explained that these limitations recite an abstract idea of organizing human activity because they recite a method of managing personal behavior or relationships or interactions [between people]. 
MPEP 2106.07(a)(II) states “After identifying the judicial exception in the rejection, identify any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception and explain why they do not integrate the judicial exception into a practical application and do not add significantly more to the exception. The explanation should address the additional elements both individually and as a combination when determining whether the claim as whole recites eligible subject matter”
Following the above guidance, Examiner identified in page 4-5 of the non-final office action “a host device, a network and a sensor having a GPS receiver (claim 40), a non-transitory computer readable medium, at least one processor, a sensor having a GPS receiver, a host device and a network (claim 60) and a sensor having a GPS receiver, at least one processor, storage media, a host device and a network (claim 61)” as additional elements. Examiner further explained that these additional elements do not integrate the abstract idea into a practical application because “These additional elements are recited at a high level of generality, and merely automates the limitations. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.”
Last, MPEP 2106.07(a)(II) states that “In the Step 2B inquiry, if the examiner has concluded that particular claim limitations are well understood, routine, conventional activities (or elements) to those in the relevant field, the rejection should support this conclusion in writing with a factual determination in accordance with Subsection III below. See MPEP § 2106.05(d) for more information about well understood, routine, conventional activities and elements, and Subsection III below for more information about how to support a conclusion that a claim limitation is well understood, routine, conventional activity…For claim limitations that recite a generic computer component performing generic computer functions at a high level of generality, such as using the Internet to gather data, examiners can explain why these generic computing functions do not meaningfully limit the claim. Examiners should keep in mind that the courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic.”
Following this guidance, Examiner stated in page 5 of the non-final office action in relation to Step 2B that “The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). “
Therefore, per the MPEP, Examiner satisfied his burden in showing that the current claims are directed towards an abstract idea without being integrated into a practical application or providing significantly more limitations. 
Applicant argues that the Office’s analysis is factually flawed because the claims do not recite “instructions for a person to follow”, the claims recite a specific way of enabling a computer to monitor environmental data and location from a GPS receiver associated with an item in transit, and to control how that information is disseminated to interested parties. This is distinct from generalized data gathering, analysis and display. The claims recite particular information that is gathered and a process that controls access to the information based on access rights of a party, and providing an information feed based on access rights (remarks p. 11-12). Examiner respectfully disagrees. 
The claims are directed towards an abstract idea of organizing human activity because the method as a whole manages personal behavior or interactions between people (i.e. “the news feed of data filtered for each party” is analogous to outputting instructions for a person to follow). 
Furthermore, contrary to being a specific way of enabling a computer to monitor environmental data and location from a GPS receiver associated with an item in transit, and to control how that information is disseminated to interested party, the claims are actually generally linking the abstract idea recited above to generic computer components that are performing generic computer functions in order to apply the abstract idea on a computer. The computer components are gathering, processing and filtering data which are all generic functions of a computer which do not integrate the abstract idea into a practical application (please see MPEP 2106.05(f) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”). 
Applicant argues that the claims integrate the subject matter into a practical application because “receiving environmental data from a GPS receiver and contextual data about an item in transit, identifying an accessible portion of that data based on access rights of party, and then providing the accessible portion in an information feed that is delayed from the current time, is a practical application” because it decreases privacy and security concerns (remarks p. 12). 
Examiner respectfully notes that for the claims to be integrated into a practical application, they need to either improve the functioning of the computer or a technical field or use a special machine. The current claims do neither. The current claims are using generic computer components to perform generic computer functioning in order to automate the abstract idea on a computer. In other words, the claims take advantage of the computer’s inherent efficiency in order to apply the abstract idea on a computer which does not integrate the abstract idea into a practical application (please see MPEP 2106.05(f)” Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept”). 
Therefore, the claims are directed towards an abstract idea. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 40-52 and 54-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 40/60/61 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving environmental data collected while the item is in transit, the environmental data including real- time location data; identifying contextual data that comprises at least one of a phase of the item in transit, a risk level of the item in transit, an on-track notice of the item in transit, a notification associated with the item in transit, or a comment associated with the item in transit; identifying a party associated with the item and a level of access rights associated with the party; identifying an accessible portion of the environmental data and contextual data based on the access rights of the party; and providing the accessible portion of the environmental and contextual data together as elements in an information feed to the party, the elements listed in chronological order beginning at a start time of the item in transit and ending an end time that is a number of minutes prior to the current time, the number of minutes based on the access rights of the party.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a host device, a network and a sensor having a GPS receiver (claim 40), a non-transitory computer readable medium, at least one processor, a sensor having a GPS receiver, a host device and a network (claim 60) and a sensor having a GPS receiver, at least one processor, storage media, a host device and a network (claim 61). These additional elements are recited at a high level of generality, and merely automates the limitations. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claims 41-44, 48-50, 55 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 45 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (sensor and geofence are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 46/58 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (package scan is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 47 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (geofence is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 51-52 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (Host device is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 54/57/59 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (“sending a signal, via the host device, to the sensor to deactivate the sensor” is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations (MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here)).
Dependent claim 56 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 40 without successfully integrating the exception into a practical application (“the sensor” is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations (MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628